16‐2913‐cv 
     Icebox‐Scoops, Inc. v. Finanz St. Honore, B.V., et al. 
      
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
                                                                                      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  15th  day  of  November,  two  thousand 
 4   seventeen. 
 5    
 6         PRESENT:  RAYMOND J. LOHIER, JR., 
 7                          CHRISTOPHER F. DRONEY, 
 8                                                   Circuit Judges, 
 9                          JED S. RAKOFF, 
10                                                   District Judge.* 
11         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12          
13         ICEBOX‐SCOOPS, INC., 
14          
15                                          Plaintiff‐Appellant, 
16                                           
17                                  v.                                                   No. 16‐2913‐cv 
18                                                                                    
19         FINANZ ST. HONORE, B.V, DANA CLASSIC 
20         FRAGRANCES, INC., 
21                                           
22                                          Defendants‐Appellees. 
23         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 

     * Judge Jed S. Rakoff, of the United States District Court for the Southern District of New York, sitting by 
     designation. 
            
 1         FOR APPELLANT:             MORRIS E. COHEN, Goldberg Cohen, LLP, New 
 2                                    York, NY.   
 3                                     
 4         FOR APPELLEES:             CHARLES A. MICHAEL, Steptoe & Johnson LLP, 
 5                                    New York, NY.     
 6          
 7         Appeal from a judgment of the United States District Court for the Eastern 

 8   District of New York (Nina Gershon, Judge). 

 9         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

10   AND DECREED that the judgment of the District Court is AFFIRMED in part and 

11   VACATED in part, and the case is REMANDED for further proceedings. 

12         Icebox‐Scoops, Inc. (“Icebox”) appeals from the District Court’s amended 

13   judgment of July 27, 2016.    Icebox asserts that the District Court erred by 

14   (1) granting Defendants‐appellees’ motion for partial summary judgment to limit 

15   Icebox’s damages for breach of contract and fraud to out‐of‐pocket expenses and 

16   to exclude punitive damages on the fraud claim; and (2) denying Icebox’s motion 

17   for leave to amend its complaint to add claims for equitable relief, including 

18   restitution and disgorgement.    We assume the parties= familiarity with the facts 

19   and record of the prior proceedings, to which we refer only as necessary to 

20   explain our decision to affirm in part and vacate and remand in part. 

21          

                                               2
 1          1. Motion for Partial Summary Judgment 

 2                 a. Breach of Contract and Breach of Warranty 

 3          Icebox argues that the Limitation of Liabilities clause in its March 1, 2005 

 4   license agreement with Finanz St. Honore, B.V. (“Finanz”) is unenforceable as to 

 5   Finanz because Finanz acted in bad faith and engaged in fraudulent conduct, and 

 6   is unenforceable as to Dana Classic Fragrances, Inc. (“Dana”) because Dana is not 

 7   a party to the agreement.    We agree. 

 8          The license agreement is governed by Pennsylvania law.    “Under 

 9   Pennsylvania law, clauses limiting damages in commercial settings are generally 

10   enforced.”    Borden, Inc. v. Advent Ink Co., 701 A.2d 255, 262 (Pa. Super. Ct. 

11   1997).    However, the Pennsylvania courts have not definitively resolved whether 

12   the fraudulent conduct of a party to a commercial licensing agreement can bar 

13   enforcement of an otherwise valid limitation of liability clause contained in that 

14   agreement.    We therefore look to the decisions of the federal district courts in 

15   Pennsylvania and, to the extent it has analyzed the issue, the Third Circuit.    See 

16   Casey v. Merck & Co., 653 F.3d 95, 100 (2d Cir. 2011) (“Where . . . a question of 

17   state law has not been conclusively resolved by [a state’s] courts, our general 

18   practice is to look next to the law of the circuit in which the state is located . . . .”).   

                                                  3
 1   The Third Circuit and almost all of the district courts in Pennsylvania that have 

 2   considered the issue, as well as at least one Pennsylvania intermediate appellate 

 3   court, have suggested that fraud coupled with bad‐faith breach of contract is 

 4   enough to invalidate an otherwise enforceable limitation of liability clause.    See, 

 5   e.g., Valhal Corp. v. Sullivan Assocs., Inc., 44 F.3d 195, 203 (3d Cir. 1995); 

 6   Onconome, Inc. v. Univ. of Pittsburgh, No. 09cv1195, 2010 WL 1133425, at *3 

 7   (W.D. Pa. Mar. 23, 2010); Guy Chem. Co. v. Romaco N.V., No. CIVA 3:06‐96, 2007 

 8   WL 184782, at *8 (W.D. Pa. Jan. 22, 2007); Werner Kammann Maschinenfabrik, 

 9   GmbH v. Max Levy Autograph, Inc., No. Civ.A. 01‐1083, 2002 WL 126634, at *5 

10   (E.D. Pa. Jan. 31, 2002); John B. Conomos, Inc. v. Sun Co. (R & M), 831 A.2d 696, 

11   700 (Pa. Super. Ct. 2003).    In addition, the limitation of liability clause does not 

12   apply to Icebox’s breach of warranty claim against Dana because Dana was not a 

13   party to the agreement.    See EEOC v. Waffle House, Inc., 534 U.S. 279, 294 (2002) 

14   (“It goes without saying that a contract cannot bind a nonparty.”).    We therefore 

15   vacate the portion of the District Court’s order limiting Icebox’s contract damages 

16   to out‐of‐pocket expenses, and remand for further proceedings. 

17                b. Fraud 

18         We affirm the District Court’s decision to limit Icebox’s damages to 

                                                4
 1   out‐of‐pocket expenses on its fraud claim under the “out‐of‐pocket” rule of New 

 2   York law, which the parties agree applies.    Schonfeld v. Hilliard, 218 F.3d 164, 

 3   183 (2d Cir. 2000).    The out‐of‐pocket rule dictates that “there can be no recovery 

 4   of profits which would have been realized in the absence of fraud.”    Lama 

 5   Holding Co. v. Smith Barney Inc., 88 N.Y.2d 413, 421 (1996).    Icebox nevertheless 

 6   argues that it was entitled to punitive damages on its fraud claim.    Under New 

 7   York law, punitive damages are recoverable in a breach of contract action where 

 8   the “conduct constituting, accompanying, or associated with the breach of 

 9   contract” is (1) actionable as an independent tort, (2) sufficiently egregious, and 

10   (3) “part of a pattern of similar conduct directed at the public generally.”   

11   Rocanova v. Equitable Life Assur. Soc’y of the U.S., 83 N.Y.2d 603, 613 (1994).   

12   These requirements apply where, as here, “a lawsuit has its genesis in [a] 

13   contractual relationship between the parties.”    N.Y. Univ. v. Cont’l Ins. Co., 87 

14   N.Y.2d 308, 316 (1995).    Icebox does not attempt to show public harm, 

15   contending instead that a showing of public harm is not required under Carvel 

16   Corp. v. Noonan, 350 F.3d 6 (2d Cir. 2003).    We disagree.    Here, Icebox’s claims 

17   of fraud arise directly from the license agreement.    Even under Carvel, therefore, 

18   the District Court did not err in concluding that punitive damages were 

                                               5
 1   unavailable without an allegation of public harm.    See id. at 25 (public harm 

 2   requirement applies where the tort is “directly related” to the contract). 

 3         2. Motion for Leave to Amend 

 4         The District Court concluded that it would be futile for Icebox to add a 

 5   claim for equitable relief on either its breach of contract claim (under 

 6   Pennsylvania law) or its fraud claim (under New York law).    Icebox argues that 

 7   it was entitled to amend its complaint to seek restitution and disgorgement of the 

 8   profits derived from Finanz’s sale of the “Tinkerbell” trademark to Disney.     

 9         Under Pennsylvania law, equitable relief, including under a theory of 

10   restitution, is inappropriate if there is an adequate remedy at law, see 

11   Commonwealth, Dep’t of Pub. Welfare v. Eisenberg, 454 A.2d 513, 514–15 (Pa. 

12   1982), such as, for example, a liquidated damages clause in an agreement, see 

13   Summit Towne Ctr., Inc. v. Shoe Show of Rocky Mount, Inc., 828 A.2d 995, 1003 

14   (Pa. 2003).    Here, the damages that we conclude are available to Icebox on its 

15   breach of contract claim provide an adequate remedy at law.    Accordingly, 

16   Icebox is not entitled to restitution as an alternate, equitable remedy. 

17         As for the fraud claim under New York law, Icebox also argues that it was 

18   entitled to seek equitable relief, including disgorgement of Finanz’s profits from 

                                               6
 1   its transaction with Disney.    We agree with the District Court that disgorgement 

 2   was inappropriate because Icebox would have been unable, under the licensing 

 3   agreement, to obtain those profits for itself.    Here, in contrast to Falk v. Hoffman, 

 4   233 N.Y. 199 (1922), the primary case upon which Icebox relies, Icebox could not 

 5   have sublicensed or assigned its rights to the Tinkerbell mark without Finanz’s 

 6   consent.    And Icebox points to no case where a defrauded licensee was permitted 

 7   to disgorge profits from the owner’s later sale of the property.    We therefore 

 8   reject Icebox’s argument that it was entitled to disgorgement under New York 

 9   law.   

10             We have considered the parties’ remaining arguments in support of their 

11   respective positions and conclude that they are without merit.    For the foregoing 

12   reasons, the judgment of the District Court is AFFIRMED in part and VACATED 

13   in part, and the case is REMANDED for further proceedings. 

14                                           FOR THE COURT: 
15                                           Catherine O=Hagan Wolfe, Clerk of Court 
16              




                                                7